Citation Nr: 1033911	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  06-08 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his Spouse


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1966 to June 
1968 and October 1970 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a April 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, TX.  The 
Veteran testified at a videoconference hearing in July 2010 
before the undersigned Acting Veterans Law Judge.  A copy of the 
transcript of that hearing has been associated with the record on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Upon preliminary review, the Board finds that further development 
is necessary before a decision on the merits may be made.  The 
Veteran was afforded a VA examination in June 2009 with further 
comment provided by the same examiner after review of the claims 
file in August 2009.  The examiner stated in June 2009 that she 
was basing part of her findings on the December 2004 audiometric 
findings.  The Board notes that the Veteran's hearing could have 
altered in over four years and that another audiogram would have 
been appropriate prior to providing any opinions.  

Additionally, although the examiner noted normal hearing upon 
entrance and exit from service, the examiner did not comment on 
the decrease in hearing acuity noted from entrance into service 
and separation from service.   The laws and regulations do not 
require in service complaints of or treatment for hearing loss in 
order to establish service connection.  See Ledford v. Derwinski, 
3 Vet.App. 87, 89 (1992).  Instead, as noted by the United States 
Court of Veterans Appeals (Court):  "[W]here the regulatory 
threshold requirements for hearing disability are not met until 
several years after separation from service, the record must 
include evidence of exposure to disease or injury in service that 
would adversely affect the auditory system and post- service test 
results meeting the criteria of 38 C.F.R. § 3.385....For example, 
if the record shows (a) acoustic trauma due to significant noise 
exposure in service and audiometric test results reflecting an 
upward shift in tested thresholds in service, though still not 
meeting the requirements for 'disability' under 38 C.F.R. § 
3.385, and (b) post-service audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 3.385, rating authorities 
must consider whether there is a medically sound basis to 
attribute the post-service findings to the injury in service, or 
whether they are more properly attributable to intercurrent 
causes."  Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting 
from a brief of the VA Secretary).  

Additionally, at the time of examination, the Veteran reported 
tinnitus with onset of 30 years ago.  In her August 2009 opinion 
however, the examiner noted that the Veteran reported tinnitus 
with onset in 2003 or 2004.  The examiner based her negative 
opinion on the amount of time between service and the onset.  The 
examiner's June 2009 record of the Veteran's complaints, the 
Veteran's previous statements, and the testimony provided by his 
wife, contradict the statement in the examiner's August 2009 
opinion.  

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court 
found that once VA undertakes the effort to provide an 
examination when developing a service-connection claim, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided.  In Stefl v. Nicholson, 21 
Vet. App. 120 (2007), the Court found that, "[w]ithout a medical 
opinion that clearly addresses the relevant facts and medical 
science, the Board is left to rely on its own lay opinion, which 
it is forbidden from doing."  Pursuant to 38 C.F.R. § 4.2, it is 
incumbent upon the rating board to return an examination report 
as inadequate if it does not contain sufficient detail.  Based on 
the lack of audiometric findings in June 2009, the 
inconsistencies between the examiner's statements from the June 
2009 examination and the August 2009 opinion, and the failure to 
address the decreased hearing acuity from entrance to service and 
separation from service, the Board finds the examination to be 
inadequate.  

Also, the Board observes that the Veterans Claims Assistance Act 
of 2000 (VCAA) letters do not comply with the Dingess/Hartman 
notification requirements.  In light of this matter being 
remanded for further development, the RO should also ensure 
compliance with all notice and assistance requirements under the 
VCAA, as outlined by the Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be furnished an 
appropriate VCAA letter as to entitlement to 
service connection for hearing loss and 
tinnitus.  This letter should advise the 
Veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what evidence 
VA will attempt to obtain in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The notice should also include an 
explanation as to the information or evidence 
needed to establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The Veteran should be scheduled for a 
comprehensive VA audiological examination to 
ascertain the nature and etiology of any 
current bilateral hearing loss and tinnitus.   
It is imperative that the complete claims file 
be made available to and be reviewed by the 
examiner in connection with the examination.  
All indicated tests and studies should be 
performed, including an audiological 
examination providing current pure tone 
threshold levels and speech recognition 
scores.  All clinical and special test 
findings should be reported in detail.  

As to any current bilateral hearing loss and 
tinnitus, the examiner should respond to the 
following:

   a.) Is it at least as likely as not (a 50% 
or higher degree of probability) that the 
Veteran's bilateral hearing loss was 
manifested during or otherwise caused by the 
Veteran's active duty service?  In answering 
this question, please explain the medical 
rationale for any conclusions and discuss any 
relevant service and post-service medical 
records, specifically the changes between the 
Veteran's December 1965 audiometer chart and 
his February 1975 audiometer chart.
   
   b.) Is it at least as likely as not (a 50% 
or higher degree of probability) that the 
Veteran's tinnitus was manifested during or 
otherwise caused by the Veteran's active duty 
service?  In answering this question, please 
note the Veteran's lay testimony of tinnitus 
and explain the medical rationale for any 
conclusions and discuss any relevant service 
and post-service medical records.
   

3.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the expanded 
record and determine if service connection is 
warranted for bilateral hearing loss and 
tinnitus.  If the claim remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


